Stone, J.
Section 2565 of the G-eneral Laws declares what persons may lawfully take up an estray animal, and prescribes the manner of giving notice, and the fees and the costs of such notice.
So much of the next section — sec. 2566 — as is pertinent to this case is as follows: “Before the owner of any estray, so taken up and posted, shall be entitled to «the possession of the same, he shall notify the taker-up of the time and place before the most convenient magistrate, county judge or justice of the peace, as the case may be, when and where he will prove his right to said property, and shall procure an order in writing from such magis*25trate to the taker-up to deliver the same over into the possession of the owner upon payment to said taker-up of all the costs in the case, including the costs of taking up and ranching the said stock at the rate of fifty cents per head per month.” The only matter in controversy in this case is the lawful amount which the taker-up of an estray is entitled to receive, under the statute above recited, for the care and keeping of such estray.
It is possible that the framers of the statute failed to provide adequate compensation for the keeping of certain kinds and classes of animals, having regard to the actual cost of such keeping, varying as it must with the differences of locality, season of the year, price of subsistence, etc.
The stray laws of other states, so far as I have examined them, provide for the payment of the actual or reasonable expenses, to be determined by a magistrate, upon evidence, if necessary, when the parties cannot agree.
We think there are reasons for supposing that the framers of the law in question had chiefly in mind, as the subject of this legislation, that class of animals usually denominated stock cattle, such as run at large or are herded for pasturage in the manner called in this country “ranching.” This law relating to estrays is contained in the act entitled “An act'regulating the branding, herding and care of stock,” which was first adopted in 1872. The first section (General Laws, 2565) employs this language: “After filing said notice it shall be lawful for said taker-up to herd and take charge of said stock until the same shall be claimed and proved,” etc.; and as we have seen, the next section speaks of the compensation due the taker-up as “the costs of taking up and ranching the said stock.” The terms “herd” and “ranching ” seem to indicate the mode of keeping the estray which was in the mind of the framers of this stock law. But the law, to begin with, makes no distinction as to the kind or class of animals *26-which are the subject of the law, but uses the general tei’m “estray animals.” “No person shall take up an ■estray animal, except,” etc., is the language of the first line of the act, and the subsequent references are “ such ■animal,” “said stock,” “any estray,” and so on. And this is all the law we have relating to estrays. If imperfectly and unfairly providing for some classes of animals that may be dealt with as estrays, it nevertheless •seems to embrace all. We cannot, as a court, supply ■omissions, nor make law to fit an exceptional case. However truthfully it may be said that the statute fails to fully provide in certain cases, this is a matter for legislative correction, and not for judicial legislation. The statute being explicit does not admit of interpretation beyond its express letter, and must be administered as we find it.
But there is another question we are called upon to determine, affecting the right of the plaintiff as appellant here. It appears from the record that the parties met before the justice of the peace, De Mattos, where, as the law provides, the defendant proved that he had regularly posted the animal, which was a three-year-old mare, and the plaintiff proved ownership, and also tendered the defendant the legal expenses of posting, and also the costs of keeping the animal at the statutory rate of fifty cents ■per month.
The defendant refused to accept the statutory amount in satisfaction, and the justice held the tender insufficient, ■deciding that the plaintiff should pay for such keeping at the rate of $1 per day, and made an order that defendant •deliver the mare to plaintiff upon payment at that rate.
Plaintiff then renewed his tender of the statutory amount, and demanded the mare thereupon, and upon refusal brought a suit in replevin for possession of the mare, before another justice of the peace. This second justice dismissed the case, and plaintiff appealed to the county court, where the case was tried by a jury, which, *27under instructions of the court, returned a verdict for defendant. From the judgment of the county court plaintiff appeals to this court, and assigns for error the giving and refusing of instructions by the county court, and the judgment therein.
The county court, in effect, instructed the jury, that, for the purposes of .the suit in replevin, the amount ordered by Justice Ee Mattos to be paid by plaintiff to defendant was conclusive of the amount due.
Upon this phase of the case we are compelled to say •that the judgment appealed from was not erroneous. If no right of appeal lay from the ordér of Justice Ee Mat- . tos, the plaintiff might have had the proceedings reviewed upon certiorari for the correction of the erroneous ruling upon the statute in question.
' The suit in replevin before the second justice was properly dismissed, for, without showing a tender of the amount ordered paid by Justice Ee Mattos, replevin could not lie after that order was made, since the order was conclusive until reversed or set aside by a superior tribunal.
The judicial determination of a question of law or fact in a justice’s court, as well as in a court of record proper, such court having jurisdiction of the subject matter and parties, is conclusive and binding upon the parties, and the record of such proceeding is conclusive evidence of the matter determined, upon the same matter coming in question in the same or another court, between the same parties, except when the judgment has been fraudulently obtained and without the negligence of the party adjudged against. Mitchell v. Hawley, 3 Denio, 414; Pease v. Howard, 14 Johns. 479; Doty v. Brown, 4 N. Y. 71; Kreuchi v. Dehler, 50 Ill. 177; Moore’s Justice, secs. 698-9.
The case of Kreuchi v. Dehler, supra, is analogous to the one before us, and it is there held that where a trial of the right of property was had before a justice of the peace, which resulted in a judgment against the claim*28ant, such trial and judgment would bar an action of trover subsequently brought by the claimant against the officer for the same property.
Failing to avail himself of his proper remedy at the time it was open to him, the plaintiff cannot now complain of the needless burden of litigation he has taken upon himself, although right in the first instance.
To go further, and indicate what rights the plaintiff still possesses which he may render availing, would be to venture beyond the proper limits of this decision.
The judgment of the county court is affirmed.

Affirmed.